UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1571


EUNICE OSHODI, a/k/a Eunice Stanback,

                  Petitioner,

             v.

MICHAEL B. MUKASEY,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 7, 2009                 Decided:   January 28, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mary Ann Berlin, Baltimore, Maryland, for Petitioner.   Gregory
G. Katsas, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Kristin K. Edison, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eunice     Oshodi,          a       native     and       citizen    of        Nigeria,

petitions for review of the decision of the Board of Immigration

Appeals     (“Board”)      affirming              the    immigration         judge’s        (“IJ”)

finding that Oshodi, a legal permanent resident of the United

States, is removable for having been convicted of a controlled

substance offense.         8 U.S.C. § 1227(a)(2)(B)(i) (2006).

            Under     8        U.S.C.       §     1252(a)(2)(C)            (2006),    we      lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006),    to    review        the    final        order      of    removal     of    an     alien

convicted       of   certain         enumerated          crimes,       including          offenses

covered in 8 U.S.C. § 1227(a)(2)(B) (2006).                            Because Oshodi was

found    removable     for       having         been     convicted         of   a    controlled

substance offense as defined in 8 U.S.C. § 1227(a)(2)(B), under

§ 1252(a)(2)(C),          we     have        jurisdiction            “to     review        factual

determinations         that           trigger           the         jurisdiction-stripping

provision, such as whether [Oshodi] [i]s an alien and whether

she has been convicted of [a controlled substance offense].”

Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002); see

Lewis v. INS, 194 F.3d 539, 542-43 (4th Cir. 1999) (same).                                      If

the     predicate    conditions             are       found,       then,    under     8     U.S.C.

§ 1252(a)(2)(C), (D), we may reach only “constitutional claims

or questions of law.”                See Mbea v. Gonzales, 482 F.3d 276, 278

n.1 (4th Cir. 2007).

                                                  2
              Because we find that Oshodi is indeed an alien who has

been    convicted            of      a      controlled           substance           offense,

§ 1252(a)(2)(C) divests us of jurisdiction over the petition for

review, except to the extent that Oshodi raises a constitutional

issue or question of law.                The sole issue Oshodi raises in her

petition for review is whether the Attorney General submitted

clear and convincing evidence to demonstrate she was convicted

of a controlled substance offense.                   This is a pure question of

law, and is thus reviewable.                     Rosales-Pineda v. Gonzales, 452

F.3d 627, 630 (7th Cir. 2006).

              Our    review    of    the    record    leads      us     to    conclude       the

Attorney      General’s       evidence      of    Oshodi’s       conviction          was    both

admissible       and     clear        and     convincing.               See      8     U.S.C.

§ 1229a(c)(3)(B)(vi)              (2006);    8     C.F.R.     § 1003.41(d)            (2008).

Thus,   we    find     the    Board’s       affirmance      of    the     IJ’s       order    of

removal was supported by substantial evidence.                          Anim v. Mukasey,

535 F.3d 243, 252 (4th Cir. 2008).                     Accordingly, we deny the

petition for review.              We dispense with oral argument because the

facts   and    legal    contentions         are    adequately         presented        in    the

materials      before    the       court    and    argument       would      not     aid     the

decisional process.

                                                                         PETITION DENIED




                                              3